10 So. 3d 705 (2009)
Anthony Kevin COLLINS, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-737.
District Court of Appeal of Florida, Fifth District.
May 29, 2009.
Anthony Kevin Collins, Daytona Beach, pro se.
No Response for Respondent.
PER CURIAM.
Petitioner, Anthony Kevin Collins, was convicted of burglary of a structure. Collins did not appeal.
Since his conviction and sentence became final, Collins has extensively litigated his case in several courts, state and federal. Because he appeared to be abusing the legal process as it related to his criminal case, this court issued a show cause order pursuant to State v. Spencer, 751 So. 2d 47, 48 (Fla.1999). In response, Collins did not address his abuse of process but merely reargued his criminal case one more time.
We conclude Collins' most recent All Writs petition is frivolous and an abuse of process. See Isley v. State, 652 So. 2d 409, 411 (Fla. 5th DCA 1995) ("Enough is enough."). Accordingly, in order to conserve judicial resources, we prohibit Collins from filing with this Court any further pro se pleadings concerning Volusia County, Circuit Court Case No. 2005-32029-CFAES. The Clerk of this Court is directed not to accept any further pro se filings concerning this case from Collins. Any more pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member in good standing of The Florida Bar. The Clerk of this Court is further directed to forward a certified copy of this opinion to the appropriate institution for disciplinary procedures as provided in sections 944.09 and 944.279, Florida Statutes.
DENIED; Future Pro Se Criminal Filings PROHIBITED; Certified Opinion FORWARDED to Department of Corrections.
PALMER, C.J., TORPY and EVANDER, JJ., concur.